Citation Nr: 0422466	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  98-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disability, 
claimed to be secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, service connection 
was denied for a heart condition, claimed to be secondary to 
the service-connected PTSD.  The veteran expressed his 
disagreement to that determination in July 1997 and perfected 
his appeal by the submission of a substantive appeal in April 
1998.  

In a November 2001 statement, the veteran raised a claim of 
entitlement to a permanent total rating.  This matter is 
referred to the RO for all appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's heart disease is not shown to have been 
caused by his service-connected PTSD.  

3.  The veteran's heart disease may have been worsened by the 
service-connected PTSD.  


CONCLUSION OF LAW

The veteran's heart disease is proximately due to or the 
result of service-connected PTSD. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
cardiovascular disease is presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The veteran's service medical records are negative for 
complaints, findings or treatment for heart disease.  In 
addition, no heart disease was discovered within the initial 
post-service year.  

The veteran contends, in essence that his coronary artery 
disease is proximately due to or the result of his service-
connected PTSD.  He has directed VA's attention to private 
medical statements and medical arguments that he believes 
support his claim.  While making reference to the unfavorable 
VA medical opinion recorded in the most recent examination 
report, the veteran states that this opinion is contrary to 
opinions reached by highly renowned experts who have 
determined that there exists an interrelationship between 
PTSD and coronary artery disease.  He claims that his six 
medical experts, Doctors Weckesser, Guarrera, Bernstein, 
Calleja, Zallija and Hechesser have provided nexus opinions 
showing PTSD caused his heart disease.  He claims that the VA 
examination of February 1997 provides similar linkage 
indicating a diagnosis of atherosclerotic heart disease, post 
myocardial infarction and cardiac arrhythmias, recurrent, 
secondary to coronary artery disease and stress induced.  
(Emphasis added by veteran).  He also takes issue with this 
report claiming it is erroneous as it indicated cigarette 
smoking played a part in the heart disorder.  The veteran 
claims that he is a non-smoker.  

The veteran asserts that his stress began in service and even 
though PTSD was not recognized until after his first 
myocardial infarction, it affected his cardiovascular system 
for about eight years prior to that event.  He claims that 
references to his smoking and a strong genetic factor in his 
disease are erroneous and provide a false foundation for 
these medical opinions.  The veteran also takes issue with 
Dr. Sutton's opinion (discussed below) that he believes it 
would be speculative to relate the veteran's heart disease to 
PTSD.  This, the veteran asserts, is a standard of proof that 
is higher than the current standard and thus his report 
constitutes non-evidence under Perman v. Brown, 5 Vet. 
App. 237 (1993).  

The veteran provided testimony at a RO hearing conducted in 
March 1998.  At that time, he testified that he began having 
symptoms of PTSD in the 1970s, but that the condition was not 
diagnosed until 1994.  He also reported that his first 
myocardial infarction was in 1977.  The veteran explained 
that he had been advised that he has a physical reaction 
because he is unable to handle stress normally.  He stated 
that he was advised that the release of adrenaline somehow 
affects the electrical conduits of his heart and causes 
malignant arrhythmias specifically ventricular tachycardia.  
It is his belief that this process resulted in a heart 
attack.  Furthermore, the veteran stated that he found it 
difficult to understand that so many experts associated PTSD 
with heart disease while VA did not.  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  In 
the veteran's case, for the reasons and bases set forth 
below, the Board finds that the preponderance of the evidence 
supports the claim of entitlement to service connection for 
heart disease, claimed to be secondary to service-connected 
PTSD.  

The clinical record contains numerous medical opinions 
addressing the cause of his heart disease that will be 
discussed below.  Others that reflect the status of his 
disorder without comment as to its origin are not 
instructive, as the Board concedes that the veteran has heart 
disease.  The question for resolution here is whether it is 
related to his service-connected PTSD.  

M. A. Browser, M.D. 
Initially, the Board notes a May 1989 statement from M. A. 
Browser, M.D. who observed that the veteran had a medical 
history remarkable for a myocardial infarction in 1977 with 
recurrent anterior wall myocardial infarction, an episode of 
sudden death in 1981, and three-vessel coronary artery 
disease with coronary artery bypass surgery.  In 1988, the 
veteran was also noted to have developed episodes of 
palpitations, and Holter monitor confirmed episodes of 
paroxysmal ventricular contractions (PVCs) and non-sustained 
ventricular tachycardia which continued despite medication.  
Additional examination was recommended to ascertain whether 
the veteran had ischemia responsible for his arrhythmias or 
whether he had an irritable ventricular focus without 
ischemia.  Cardiac risk factors identified by this physician 
were cigarette smoking until 1977 and positive family 
history.  While the veteran's testimony has made reference to 
PTSD as a risk factor prior to 1977 cardiovascular disease 
and heart attack, this private examiner seems to emphasize 
the veteran's tobacco use.  Other medical evidence providing 
a clinical discussion on the status of the veteran's cardiac 
disability recorded in May 1989 include a report form Dr. G. 
Kenien, M.D.  He also states that cardiac risk factors were 
positive for smoking until 1977 and a mild family history of 
coronary disease.  Despite the veteran's contentions to the 
contrary, there seems to be no reason to believe that these 
statements are in error as they were recorded 
contemporaneously during medical examinations.  That said 
neither recitation provides an opinion one way or another as 
to the cause of the veteran's disorder.  



J. Guarrera, M.D.
A May 1990 affidavit was received from the veteran's private 
physician, J. Guarrera, M.D., who completed the statement in 
connection with the veteran's claim before the Social 
Security Administration.  Dr. Guarrera restated the medical 
history set forth above, and added that a significant feature 
of the veteran's condition was anxiety.  The veteran was 
noted to be extremely fearful of doing any thing that would 
precipitate another heart attack or other cardiac symptoms.  
His anxiety was prompted by continuing arrhythmias and 
anticipation of tense or stressful situations that he 
believed would prompt additional symptoms.  He was observed 
to experience feelings of tension, apprehension and dread of 
sudden death.  In essence, the examiner appears to indicate 
that the veteran was unable to work due to the persistence of 
his anxiety and that he experienced anxiety whenever he 
experienced palpitations or arrhythmias.  This is the 
converse of what the veteran alleges-that the PTSD caused or 
worsened heart disease.  This statement is not considered a 
positive statement in behalf of this claim as it shows that 
the veteran's service-connected disorder is made more severe 
by his cardia disorder - not the other way round as the 
veteran alleges.  

A. B. Calleja, M.D
An October 1996 report from A. B. Calleja, M.D., of Sarasota 
Counseling and Psychotherapy Centers, is to the effect that 
there was a relationship between the veteran's PTSD and the 
veteran's health problems.  The examiner stated that medical 
literature documents a relationship between physical illness 
and stress.  The examiner observed that the veteran's 
psychoneurotic symptoms interfered with normal behavioral 
processes associated with most daily activities that involve 
other people.  It was also noted that interactive stress 
exacerbated his ventricular tachycardia.  The examiner did 
state that it is impossible to determine if the veteran's 
cardiac problems would have developed in the absence of 
military service and resulting PTSD.  Also of importance, the 
examiner did not state that there was increase in the 
underlying cardiovascular condition, only that the symptoms 
of ventricular tachycardia were exacerbated.  This statement 
does not demonstrate increased disability warranting 
entitlement to secondary service connection under the 
provisions of 38 C.F.R.§ 3.310 (a).  

VA examination in February 1997
The veteran underwent a VA examination in February 1997.  At 
that time, the examiner noted that the veteran had 
arteriosclerotic heart disease and recurrent cardiac 
arrhythmias secondary to coronary artery disease and stress.  
The examiner made no direct reference to service-connected 
PTSD and it is not clear that the clinical record was 
reviewed prior to the examination.  Moreover, it is 
significant to note that the examiner did not state that PTSD 
caused or worsened the veteran's underlying coronary artery 
disease.  

VA examination in May 1997
The veteran underwent a VA examination in May 1997.  At that 
time, it was determined that had coronary artery disease with 
arrhythmias secondary to arteriosclerotic heart disease, most 
likely was related to high cholesterol and cigarette smoking.  
The examiner stated that cardiovascular disease was not 
proximately due to or the result of PTSD.  His symptoms were 
considered to be totally unrelated to service-connected PTSD, 
and were worsened not by PTSD, but by work-related stress.  
The examiner also indicated that if the veteran were under 
stress, this would certainly be a significant exacerbation.  
He went on to say that this should not present a problem now 
that job stress had resolved.  

He states in summary:  "I believe his heart condition is not 
due to his service-connected PTSD.  I do not believe that it 
was worsened by his PTSD, but was worsened by job stress when 
he was working.  I am aware of no evidence that states a 
causation of PTSD and heart disease.  Thus, it is more likely 
that his heart disease is due to high cholesterol and/or 
cigarette smoking."  

At first blush, this examiner's opinion appears to be 
contrary to the veteran's allegations.  However, the Board 
notes that other evidence in the file-which is unrefuted-
indicates that the veteran's PTSD symptoms more likely than 
not began in 1969.  Dr. Bernstein also reported in January 
1995 that the veteran's psychiatric symptoms included 
anxiety.  The Board finds no reasonable explanation in the VA 
examiner's report to explain why he attributed a worsening of 
the veteran's heart condition to job stress rather that 
stress associated with PTSD, or how he distinguished one from 
the other.  The Board also notes that there is no indication 
from the record that the VA examiner reviewed the veteran's 
clinical record prior to reaching that determination.  

B. J. Weckesser, M.D.
A December 1997 statement was received from B. J. Weckesser, 
M.D. for the purpose of showing a relationship between the 
veteran's PTSD and his cardiac condition.  In this favorable 
statement, the examiner stated that it was his opinion it is 
more likely than not that the veteran's present cardiac 
condition was caused by his PTSD.  After taking an extensive 
history from the veteran, he reached the opinion that the 
veteran's PTSD has definitely aggravated his cardiac 
condition, especially with regard to the malignant 
arrhythmias, which have been demonstrated in the past.  

VA Advisory Review Staff at Central Office
Two opinions based on a review of the entire clinical record 
refute Dr. Weckesser's opinion.  In March 1998, the veteran's 
case was referred to the VA Advisory Review Staff at Central 
Office for an opinion on the possibility of a relationship 
between PTSD and a cardiovascular condition.  In November 
1998, the Director of Compensation and Pension responded that 
psychological responses to acute stressful events are well 
documented, but the long-term latent effects of stress in the 
etiology of heart disease have not been well documented.  
Numerous opinions regarding the relationship between PTSD and 
the development of cardiovascular disease have resulted in 
responses that are invariably negative.  Currently, there is 
insufficient evidence in the literature to attribute heart 
disease to stress or anxiety.  Particularly, with respect to 
the veteran's claim, the examiner noted that available 
medical records indicate severe heart disease at a young age.  
The presence of arrhythmias triggered symptoms of anxiety of 
fear of death.  A diagnosis of PTSD was made many years 
later.  Therefore, it did not represent the cause of heart 
disease.  Since 1989, the veteran seems to have his 
arrhythmias well controlled.  Therefore, there is no 
indication of aggravation of the preexisting heart disease.  
In addition, the Director considered the veteran's other risk 
factors, including history of smoking and high cholesterol 
and most probably a strong genetic factor with a myocardial 
infarction at a very young age.  On this basis, it was 
concluded that entitlement to service connection either 
direct or by aggravation of heart disease due to service-
connected PTSD is not warranted.  

This opinion clearly demonstrated the opinion of this doctor 
that the heart disease was not caused by PTSD, however it 
provides no explanation for the conclusion that heart disease 
was not aggravated by PTSD.  It fails to address the two 
other medical opinions that said the symptoms of PTSD more 
likely than not began in 1969 or 1970 or shortly after the 
veteran returned from Vietnam.  This opinion does not rebut 
Dr. Weckesser's opinion that PTSD aggravated the veteran's 
heart disease.  

VA examination in February 2002
The veteran underwent a VA examination in February 2002.  At 
that time, the examiner reviewed the veteran's claims folder 
and provided an outline of the veteran's medical history.  
The recorded diagnoses were PTSD, by history and coronary 
artery disease, with periodic stable angina pain.  Recurring 
dysrhythmias were noted as well.  The examiner noted that 
establishing a relationship between coronary artery disease 
and PTSD would only be based on medical speculation.  In an 
supplementary report, dated in September 2002, the examiner 
stated that it is unlikely that the veteran's heart disease 
is aggravated or caused by the veteran's PTSD.  The examiner 
noted that some people believe that psychiatric disorders can 
cause heart disease, however, this is still speculation in 
the examiners view.  The Board notes that he provided no 
discussion or explanation for his conclusion.  

The Board observes the majority of medical opinions of record 
are either ambiguous or expressly unfavorable about an 
association between the veteran's service-connected PTSD and 
his heart disease.  However, the medical opinion provided by 
Dr. Weckesser is favorable in that it states that the 
veteran's heart disease was both caused and worsened by the 
veteran's heart disease.  Dr. Weckesser's opinion does not 
provide adequate support to that opinion regarding causation 
in the light of the history of tobacco use and a diagnosis of 
PTSD many years following the veteran's myocardial 
infarction.  The Board therefore concludes that the 
preponderance of the evidence does not demonstrate that PTSD 
caused cardiovascular disease.  However, as noted above, 
secondary service connection may be established where 
disability is shown to have been worsened by a service-
connected condition.  In the veteran's case, VA opinions have 
not been supportive of a finding that veteran's service-
connected PTSD aggravated the veteran's cardiovascular 
disease.  Although the examiners had the benefit of access to 
the veteran's complete clinical record, none of these 
examiners has provided a persuasive argument or a clinical 
basis for their unfavorable opinions.  Thus, these opinions 
do not sufficiently refute the veteran's allegation and Dr. 
Weckesser's opinion that heart disease was worsened by the 
service-connected PTSD.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is in relative equipoise with respect to 
whether that the veteran currently has heart disease 
aggravated by service-connected PTSD.  Therefore, the benefit 
of the doubt doctrine is for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for heart disease, claimed 
to be secondary to service-connected PTSD is allowed.  

VCAA

II. Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in January 
2002, after the initial unfavorable RO decision.  In this 
letter, the RO informed the veteran of its duty to explain to 
him the information or evidence needed to grant the claim for 
coronary artery disease secondary to service-connected PTSD.  
The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him in 
this regard.  He was informed that to establish the benefit, 
the evidence hid to show an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; or 
a current physical or mental disability; or a relationship 
between his current disability and an injury, disease, or 
event in service.  Details about the kind of evidence that 
tended to show these things was provided.  The veteran was 
asked whether he had any additional or new medical evidence 
not previously provided.  The RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these and other records.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  VA attempted to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  The veteran was asked to submit a VA Form 21-4138-
Statement in Support of Claim-if he did not know of any 
additional evidence he wished VA to consider.  

In response to this letter, the veteran wrote to VA in 
February 2002.  He listed the information that should be in 
his VA file for VA to consider and pointed out additional 
statements from Dr. Guarrera, Dr. Calleja, ad Dr. Weckesser 
that he wished VA to consider.  He also stated that he did 
not know of any additional evidence for VA's consideration at 
that time.  

The veteran was also provided with other notification of the 
information necessary to substantiate his claim by means of 
the discussion in the June 1997 rating decision, the July 
1997 statement of the case and the December 1998 supplemental 
statements of the case.  

In this case, although the VCAA notice letters do not 
specifically contain the request the veteran to send all 
pertinent evidence he has in his possession, the Board finds 
that the veteran submitted additional evidence at the time of 
his hearing on appeal and indicated that he knew of no other 
additional evidence that VA needed after the January 2002 
VCAA notice letter was provided.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  In January 2002, the veteran was 
provided with a VCAA notice which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application and claim.  While specific language has not 
been provided requesting that the veteran submit all records 
in his possession, the Board finds that he has been afforded 
ample opportunity to submit relevant evidence and has says 
that he knows of no other relevant evidence to submit.  
Consequently this deficiency in the timing of the notice is 
not prejudicial to the veteran, as there is no indication 
from the veteran or the record that the clinical evidence is 
incomplete.  


ORDER

Service connection for coronary artery disease, claimed to be 
secondary to service-connected PTSD is allowed.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



